REEVES, Chief Judge.
The defendant has objected to answering interrogatories 6, 10 and 11 of those submitted by the plaintiff to the defendant. Answers were made to the other eight. Interrogatory No. 6 asks, in effect, the defendant to “state the identity and locations of persons having knowledge of the relevant facts.”
Rule 26, Federal Rules of Civil Procedure, 28 U.S.C.A., provides by paragraph (b) the scope of examination, whether by deposition or interrogatories. And it particularly provides that the deponent or the one interrogated “may be examined regarding any matter * * * whether it relates to the claim or defense of the examining party or to the claim or defense of any other party, including the existence, description, nature, custody,' condition and location of any ¡books, documents, or other tangible things and the identity and location of persons having knowledge of relevant facts.” (Emphasis mine.) This is precisely what interrogatory numbered 6 calls for.
Interrogatory No. 10, to which objection is made, sought information as follows: “ * * * did any person or persons with your knowledge, consent or direction obtain the names and addresses of any persons known to have been present at the time and place of the casualty, or who arrived at the scene of the casualty after the same had occurred ?”
Unquestionably the information sought by interrogatory 6 would cover in full the information sought by this interrogatory and the defendant need not answer.
*258In like manner interrogatory No. 11 need not be answered for the reason that it assumes an affirmative answer to said No. 10, and then it asks 'for the names and addresses of such persons.
It may Ibe suggested that all of this information would ibe elicited by interrogatory No. 6. It follows that the objections to interrogatory No. 6 should be overruled and the objection to interrogatories Nos. 10 and 11 should be sustained.